EXHIBIT 10.3

CARMAX AUTO OWNER TRUST 2015-3,

as Issuer,

CARMAX BUSINESS SERVICES, LLC,

as Administrator,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Indenture Trustee

 

 

ADMINISTRATION AGREEMENT

Dated as of August 1, 2015

 

 



--------------------------------------------------------------------------------

ADMINISTRATION AGREEMENT, dated as of August 1, 2015 (as amended, supplemented
or otherwise modified and in effect from time to time, this “Agreement”), by and
among CARMAX AUTO OWNER TRUST 2015-3, a Delaware statutory trust (the “Issuer”),
CARMAX BUSINESS SERVICES, LLC, a Delaware limited liability company, as
administrator (in such capacity, the “Administrator”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity but solely as indenture trustee (in such capacity, the “Indenture
Trustee”).

WHEREAS, the Issuer is issuing 0.40000% Class A-1 Asset-backed Notes, 1.10%
Class A-2a Asset-backed Notes, LIBOR + 0.45% Class A-2b Asset-backed Notes,
1.63% Class A-3 Asset-backed Notes, 1.98% Class A-4 Asset-backed Notes, 2.28%
Class B Asset-backed Notes, 2.68% Class C Asset-backed Notes and 3.27% Class D
Asset-backed Notes (collectively, the “Notes”) pursuant to the Indenture, dated
as of August 1, 2015 (as amended, supplemented or otherwise modified and in
effect from time to time, the “Indenture”), between the Issuer and the Indenture
Trustee;

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes and the issuance of certain beneficial interests in the
Issuer, including (i) a Sale and Servicing Agreement, dated as of August 1, 2015
(as amended, supplemented or otherwise modified and in effect from time to time,
the “Sale and Servicing Agreement”), by and among the Issuer, CarMax Auto
Funding LLC, a Delaware limited liability company, as depositor (in such
capacity, the “Depositor”) and CarMax Business Services, LLC, as Servicer,
(ii) a Letter of Representations, dated August 12, 2015 (as amended,
supplemented or otherwise modified and in effect from time to time, the “Note
Depository Agreement”), by and between the Issuer and The Depository Trust
Company relating to the Notes, and (iii) the Indenture (collectively with the
Sale and Servicing Agreement and the Note Depository Agreement, the “Related
Agreements”);

WHEREAS, pursuant to the Related Agreements, the Issuer and U.S. Bank Trust
National Association, a national banking association, not in its individual
capacity but solely as owner trustee (in such capacity, the “Owner Trustee”),
are required to perform certain duties in connection with (i) the Notes and the
collateral pledged to secure the Notes pursuant to the Indenture (the
“Collateral”) and (ii) the beneficial interests in the Issuer;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the Related Agreements as the Issuer and the Owner
Trustee may from time to time request; and

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms used but not defined in this
Agreement shall have the respective meanings set forth in the Indenture.



--------------------------------------------------------------------------------

SECTION 2. Duties of the Administrator.

(a) Duties with Respect to the Related Agreements.

(i) The Administrator shall perform all its duties as Administrator under the
Note Depository Agreement. In addition, the Administrator shall consult with the
Owner Trustee regarding the duties of the Issuer or the Owner Trustee under the
Related Agreements. The Administrator shall monitor the performance of the
Issuer and shall advise the Owner Trustee when action is necessary to comply
with the Issuer’s or the Owner Trustee’s duties under the Related Agreements.
The Administrator shall prepare for execution by the Issuer or the Owner
Trustee, or shall cause the preparation by other appropriate persons of, all
such documents, reports, filings, instruments, certificates and opinions that it
shall be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Related Agreements. In furtherance of the foregoing, the
Administrator shall take all appropriate action that the Issuer or the Owner
Trustee is obligated to take pursuant to the Indenture, including, without
limitation, such of the foregoing as are required with respect to the following
matters under the Indenture (references are to sections of the Indenture):

(A) the duty to cause the Note Register to be kept and to give the Indenture
Trustee notice of any appointment of a new Note Registrar and the location, or
change in location, of the Note Register (Section 2.5);

(B) the notification of Noteholders of the final principal payment on their
Notes (Section 2.8(g));

(C) the preparation of or obtaining of the documents and instruments required
for authentication of the Notes and delivery of the same to the Indenture
Trustee (Section 2.2, 2.3, 2.6 and 2.13);

(D) the preparation of Definitive Notes in accordance with the instructions of
the Clearing Agency (Section 2.13);

(E) the preparation, obtaining or filing of the instruments, opinions,
certificates and other documents required for the release of collateral (Section
2.10);

(F) the maintenance of an office or agency in the Borough of Manhattan, The City
of New York, where Notes may be surrendered for registration of transfer or
exchange (Section 3.2);

(G) the duty to cause newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust (Section 3.3);

 

2



--------------------------------------------------------------------------------

(H) the direction to the Indenture Trustee to deposit monies with Paying Agents,
if any, other than the Indenture Trustee (Section 3.3);

(I) the obtaining and preservation of the Issuer’s existence and qualification
to do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Indenture, the
Notes, the Collateral and each other instrument or agreement included in the
Trust Estate (Section 3.4);

(J) the preparation of all supplements and amendments to the Indenture and all
financing statements, continuation statements, instruments of further assurance
and other instruments and the taking of such other action as is necessary or
advisable to protect the Trust Estate (Section 3.5);

(K) the duty to use best efforts not to permit any action to be taken by others
that would release any Person from any of such Person’s material covenants or
obligations under any instrument or agreement included in the Trust Estate or
that would result in the amendment, hypothecation, subordination, termination or
discharge of, or impair the validity or effectiveness of, any such instrument or
agreement, except as expressly provided in the Indenture and the other
Transaction Documents (Section 3.7(a));

(L) the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery
of the Officer’s Certificate and certain other statements as to compliance with
the Indenture (Sections 3.6 and 3.9);

(M) the identification to the Indenture Trustee in an Officer’s Certificate of a
Person with whom the Issuer has contracted to perform its duties under the
Indenture (Section 3.7(b));

(N) the preparation and delivery of written notice to the Indenture Trustee, the
Depositor and the Rating Agencies of an Event of Servicing Termination under the
Sale and Servicing Agreement and, if such Event of Servicing Termination arises
from the failure of the Servicer to perform any of its duties or obligations
under the Sale and Servicing Agreement with respect to the Receivables, the
taking of all reasonable steps available to remedy such failure (Section
3.7(d));

(O) the preparation and delivery of written notice to the Depositor, the
Indenture Trustee and the Rating Agencies of any termination of the Servicer’s
rights and powers under the Sale and Servicing Agreement and the preparation and
delivery of written notice to the Depositor, the Indenture Trustee and the
Rating Agencies of any appointment of a Successor Servicer under the Sale and
Servicing Agreement (Section 3.7(f));

 

3



--------------------------------------------------------------------------------

(P) the duty to cause the Servicer to comply with Sections 3.7, 3.9, 3.10, 3.11,
3.12, 3.13 and 3.14 and Article VII of the Sale and Servicing Agreement (Section
3.14);

(Q) the preparation and obtaining of documents and instruments required for the
consolidation or merger of the Issuer (Section 3.10(a)(vi)) or the conveyance or
transfer by the Issuer of its properties or assets (Section 3.10(b));

(R) the preparation and delivery of written notice to the Indenture Trustee, the
Depositor and the Rating Agencies of each Event of Default under the Indenture,
each default by the Depositor or the Servicer under the Sale and Servicing
Agreement and each default by the Seller or the Depositor under the Receivables
Purchase Agreement (Section 3.18);

(S) upon the request of the Indenture Trustee, the duty to execute and deliver
such further instruments and do such further acts as may be reasonably necessary
or proper to carry out more effectively the purpose of the Indenture
(Section 3.20);

(T) the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of the Opinion of Counsel and the Independent Certificate (if
required) relating thereto (Section 4.1);

(U) the compliance with any written directive of the Indenture Trustee with
respect to the sale of the Trust Estate at one or more public or private sales
called and conducted in any manner permitted by law if an Event of Default shall
have occurred and be continuing under the Indenture (Section 5.4);

(V) the duty to take various lawful actions upon the request of the Indenture
Trustee in connection with compelling or securing the performance and observance
by the Depositor and the Servicer of their respective obligations to the Issuer
under or in connection with the Sale and Servicing Agreement or by the Seller of
its obligations under or in connection with the Receivables Purchase Agreement
(Section 5.16);

(W) the preparation and delivery of written notice to the Noteholders of the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee (Section 6.8);

(X) the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Section 6.10);

 

4



--------------------------------------------------------------------------------

(Y) the maintenance of the effectiveness of the sales finance company licenses
required under the Maryland Code and the Pennsylvania Motor Vehicle Sales
Finance Company Act (Section 3.21);

(Z) the furnishing or causing to be furnished to the Indenture Trustee of the
names and addresses of Noteholders during any period when the Indenture Trustee
is not the Note Registrar (Section 7.1);

(AA) the preparation and, after execution by the Issuer, filing with the
Commission, any applicable state agencies and the Indenture Trustee of documents
required to be filed on a periodic basis with, and summaries thereof as may be
required by the rules and regulations of, the Commission and any applicable
state agencies and the transmission of such summaries, as necessary, to the
Noteholders (Section 7.3);

(BB) the opening of one or more accounts in the Indenture Trustee’s name, the
preparation and delivery of Issuer Orders, Officer’s Certificates and Opinions
of Counsel and all other actions necessary with respect to the investment and
reinvestment of funds in the Collection Account and the Reserve Account
(Sections 8.2 and 8.3);

(CC) the preparation and delivery of an Issuer Request and Officer’s Certificate
and the obtaining of an Opinion of Counsel and Independent Certificates, if
necessary, for the release of the Trust Estate (Sections 8.4 and 8.5);

(DD) the preparation and delivery of Issuer Orders and the obtaining of an
Opinion of Counsel with respect to the execution of supplemental indentures and
the mailing to the Noteholders and the Rating Agencies, as applicable, of
notices with respect to such supplemental indentures (Sections 9.1, 9.2 and
9.3);

(EE) the execution and delivery of new Notes conforming to any supplemental
indenture (Section 9.6);

(FF) the duty to notify Noteholders of redemption of the Notes or to cause the
Indenture Trustee to provide such notification (Section 10.2);

(GG) the preparation and delivery of Officer’s Certificates and the obtaining of
an Opinion of Counsel and Independent Certificates, if necessary, with respect
to any requests by the Issuer to the Indenture Trustee to take any action under
the Indenture (Section 11.1(a), (c), (d) and (e));

(HH) the preparation and delivery of Officer’s Certificates and the obtaining of
Opinions of Counsel and Independent Certificates, if necessary, for the release
of property from the lien of the Indenture (Section 11.1(e));

 

5



--------------------------------------------------------------------------------

(II) the preparation and delivery of written notice to the Rating Agencies, upon
the failure of the Indenture Trustee to give such notification, of the
information required pursuant to the Indenture (Section 11.4);

(JJ) the preparation and delivery to the Indenture Trustee of any agreements
with respect to alternate payment and notice provisions (Section 11.6); and

(KK) the recording of the Indenture, if applicable (Section 11.15).

(ii) The Administrator (but not the Indenture Trustee if it is then acting as
successor Administrator) shall:

(A) pay the Indenture Trustee from time to time such compensation and fees for
all services rendered by the Indenture Trustee under the Indenture as have been
agreed to in a separate fee schedule between the Administrator and the Indenture
Trustee (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

(B) except as otherwise expressly provided in the Indenture, reimburse the
Indenture Trustee upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Indenture Trustee in accordance with any
provision of the Indenture (including the reasonable compensation, expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence or bad faith;

(C) indemnify the Indenture Trustee and its agents for, and hold them harmless
against, any loss, liability or expense incurred without negligence or bad faith
on their part arising out of or in connection with the acceptance or
administration of the transactions contemplated by the Indenture, including the
reasonable costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties under the Indenture; and

(D) indemnify the Owner Trustee and its agents for, and hold them harmless
against, any loss, liability or expense incurred without negligence or bad faith
on their part arising out of or in connection with the acceptance or
administration of the transactions contemplated by the Trust Agreement,
including the reasonable costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties under the Trust Agreement.

 

6



--------------------------------------------------------------------------------

(b) Additional Duties.

(i) In addition to the duties of the Administrator set forth above, the
Administrator (A) shall perform such calculations and shall prepare or shall
cause the preparation by other appropriate persons of, and shall execute on
behalf of the Issuer or the Owner Trustee, all such documents, reports, filings,
instruments, certificates and opinions that the Issuer or the Owner Trustee is
obligated to prepare pursuant to the Related Agreements or Section 5.5(i), (ii),
(iii) or (iv) of the Trust Agreement and (B) at the request of the Owner
Trustee, shall take all appropriate action that the Issuer or the Owner Trustee
is obligated to take pursuant to the Related Agreements. In furtherance of the
foregoing, the Owner Trustee shall, on behalf of itself and the Issuer, execute
and deliver to the Administrator and to each successor Administrator appointed
pursuant to the terms hereof, one or more powers of attorney substantially in
the form of Exhibit A hereto, appointing the Administrator the attorney-in-fact
of the Owner Trustee and the Issuer for the purpose of executing on behalf of
the Owner Trustee and the Issuer all such documents, reports, filings,
instruments, certificates and opinions. Subject to Section 6 of this Agreement,
and in accordance with the directions of the Owner Trustee, the Administrator
shall administer, perform or supervise the performance of such other activities
in connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Administrator.

(ii) Notwithstanding anything in this Agreement or the Related Agreements to the
contrary, the Administrator shall be responsible for promptly notifying the
Owner Trustee in the event that any withholding tax is imposed on the Issuer’s
payments (or allocations of income) to a registered holder of the beneficial
interests in the Issuer as contemplated in Section 5.2(c) of the Trust
Agreement. Any such notice shall specify the amount of any withholding tax
required to be withheld by the Owner Trustee pursuant to such provision.

(iii) Notwithstanding anything in this Agreement or the Transaction Documents to
the contrary, the Administrator shall be responsible for performance of the
duties of the Issuer or the Owner Trustee set forth in Section 5.5(i), (ii),
(iii) and (iv) and Section 5.6(a) of the Trust Agreement with respect to, among
other things, accounting and reports to the beneficial owners of the interests
in the Issuer.

(iv) To the extent that any tax withholding is required as contemplated in
Section 5.2(c) of the Trust Agreement, the Administrator shall deliver to the
Owner Trustee and the Indenture Trustee, on or before February 15, 2016, a
certificate of an Authorized Officer in form and substance satisfactory to the
Owner Trustee as to such tax withholding and the procedures to be followed with
respect thereto to comply with the requirements of the Code. The Administrator
shall update such certificate if any additional tax withholding is subsequently
required or any previously required tax withholding shall no longer be required.

(v) The Administrator shall perform the duties of the Administrator specified in
Section 10.2 of the Trust Agreement required to be performed in connection

 

7



--------------------------------------------------------------------------------

with the resignation or removal of the Owner Trustee, and any other duties
expressly required to be performed by the Administrator under the Trust
Agreement or any other Related Agreement.

(vi) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions or otherwise deal
with any of its affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.

(vii) The Administrator shall give notice to each Rating Agency of (A) any
merger or consolidation of the Owner Trustee pursuant to Section 10.4 of the
Trust Agreement; (B) any merger or consolidation of the Indenture Trustee
pursuant to Section 6.9 of the Indenture; (C) any resignation or removal of the
Indenture Trustee pursuant to Section 6.8 of the Indenture; (D) the termination
of, and/or appointment of a successor to, the Servicer pursuant to Sections 8.1
or 8.2 of the Sale and Servicing Agreement; (E) any declaration of acceleration
of the Notes or rescission and annulment thereof pursuant to Section 5.2 of the
Indenture; (F) any redemption of the Notes pursuant to Section 10.1 of the
Indenture; (G) any proposed action pursuant to Section 4.1 of the Trust
Agreement; and (H) any amendment or supplement to the Trust Agreement pursuant
to Section 11.1 of the Trust Agreement; in the case of each of (A) through (H),
promptly upon the Administrator being notified thereof by the Owner Trustee, the
Indenture Trustee, the Servicer or the Noteholders, as applicable.

(c) Non-Ministerial Matters.

(i) The Administrator shall not take any action with respect to matters that, in
the reasonable judgment of the Administrator, are non-ministerial unless within
a reasonable time before the taking of such action the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent, which consent shall not be unreasonably withheld or delayed,
or provided an alternative direction. For the purpose of the preceding sentence,
“non-ministerial” matters shall include, without limitation:

(A) the amendment of or any supplement to the Indenture;

(B) the initiation of any claim or lawsuit by the Issuer or the compromise of
any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables or Permitted Investments);

(C) the amendment, change or modification of the Related Agreements;

(D) the appointment of successor Note Registrars, successor Paying Agents or
successor Indenture Trustees pursuant to the Indenture, the appointment of
successor Administrators or Successor Servicers or the consent to the assignment
by the Note Registrar, the Paying Agent or the Indenture Trustee of its
obligations under the Indenture; and

(E) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (A) make any payments to
the Noteholders under the Related Agreements or (B) take any other action that
the Issuer directs the Administrator not to take on its behalf.

 

8



--------------------------------------------------------------------------------

SECTION 3. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer and the
Company at any time during normal business hours.

SECTION 4. Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement, and as reimbursement for its
expenses related thereto, the Administrator shall be entitled to $500 per month,
which compensation shall be solely an obligation of the Servicer.

SECTION 5. Additional Information to be Furnished to the Issuer. The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer may reasonably request.

SECTION 6. Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer or the Owner Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder. Unless expressly authorized by the Issuer, the Administrator shall
have no authority to act for or represent the Issuer or the Owner Trustee in any
way and shall not otherwise be deemed an agent of the Issuer or the Owner
Trustee.

SECTION 7. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and either the Issuer or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

SECTION 8. Other Activities of Administrator. Nothing contained in this
Agreement shall prevent the Administrator or its affiliates from engaging in
other businesses or, in its sole discretion, from acting in a similar capacity
as an administrator for any other person or entity even though such person or
entity may engage in business activities similar to those of the Issuer, the
Owner Trustee or the Indenture Trustee.

 

9



--------------------------------------------------------------------------------

SECTION 9. Term of Agreement; Resignation and Removal of Administrator.

(a) This Agreement shall continue in full force and effect until the dissolution
of the Issuer, upon which event this Agreement shall automatically terminate.

(b) Subject to Sections 9(e) and 9(f), the Administrator may resign its duties
hereunder by providing the Issuer with at least sixty (60) days’ prior written
notice.

(c) Subject to Sections 9(e) and 9(f), the Issuer may remove the Administrator
without cause by providing the Administrator with at least sixty (60) days’
prior written notice; provided, however, that in the event the Servicer is
removed as the Servicer pursuant to Section 8.1 of the Sale and Servicing
Agreement following the occurrence of an Event of Servicing Termination, the
Servicer shall be simultaneously removed as Administrator hereunder.

(d) Subject to Sections 9(e) and 9(f), at the sole option of the Issuer, the
Issuer may remove the Administrator immediately upon written notice of
termination from the Issuer to the Administrator if any of the following events
shall occur and be continuing:

(i) the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten (10) days (or, if such default cannot be cured in such time,
shall not give within ten (10) days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

(ii) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within sixty
(60) days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for the Administrator or any substantial
part of its property or order the winding-up or liquidation of its affairs; or

(iii) the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, shall consent to the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official for the Administrator
or any substantial part of its property, shall consent to the taking of
possession by any such official of any substantial part of its property, shall
make any general assignment for the benefit of creditors or shall fail generally
to pay its debts as they become due.

If any of the events specified in clauses (ii) or (iii) of this Section 9(d)
shall occur, the Administrator shall give written notice thereof to the Issuer
and the Indenture Trustee within seven (7) days after the occurrence of such
event.

(e) No resignation or removal of the Administrator pursuant to Section 9(d)
shall be effective until (i) a successor Administrator shall have been appointed
by the Issuer and (ii) such successor Administrator shall have agreed in writing
to be bound by the terms of this

 

10



--------------------------------------------------------------------------------

Agreement in the same manner as the Administrator is bound hereunder. In the
event that the Indenture Trustee is the successor Administrator, CarMax’s
payment obligations pursuant to Sections 5.16(a) and 6.7(a) of the Indenture
shall survive any termination, resignation or removal of CarMax as
Administrator.

(f) The appointment of any successor Administrator shall be effective only after
satisfaction of the Rating Agency Condition with respect to such appointment.

(g) Subject to Sections 9(e), 9(f) and 20, the Administrator acknowledges that
upon the appointment of a Successor Servicer pursuant to the Sale and Servicing
Agreement the Administrator shall immediately resign and such Successor Servicer
shall automatically become the Administrator under this Agreement.

SECTION 10. Action upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to Section 9(a), the
resignation of the Administrator pursuant to Section 9(b) or the removal of the
Administrator pursuant to Section 9(c) or (d), the Administrator shall be
entitled to be paid all fees and reimbursable expenses accruing to it to the
date of such termination, resignation or removal. The Administrator shall
forthwith upon such termination pursuant to Section 9(a) deliver to the Issuer
all property and documents of or relating to the Collateral then in the custody
of the Administrator. In the event of the resignation of the Administrator
pursuant to Section 9(b) or the removal of the Administrator pursuant to
Section 9(c) or (d), the Administrator shall cooperate with the Issuer and take
all reasonable steps requested by the Issuer to assist the Issuer in making an
orderly transfer of the duties of the Administrator.

SECTION 11. Notices. All demands, notices and other communications under this
Agreement shall be in writing, personally delivered, sent by telecopier,
overnight courier or mailed by certified mail, return receipt requested, and
shall be deemed to have been duly given upon receipt (i) in the case of the
Issuer, to CarMax Auto Owner Trust 2015-3 c/o the Owner Trustee at the following
address: 190 South LaSalle Street, Chicago, Illinois 60603, (ii) in the case of
the Administrator, at the following address: 12800 Tuckahoe Creek Parkway,
Richmond, Virginia 23238, Attention: Treasury Department, and (iii) in the case
of the Indenture Trustee, at the following address: Sixth and Marquette Avenue,
MAC N9311-161, Minneapolis, Minnesota 55479, or, in each case, to such other
address as any party shall have provided to the other parties in writing. If
CarMax is no longer the Administrator, the successor Administrator shall provide
any notices required to be given to the Rating Agencies to the Depositor, who
shall promptly provide such notices to the Rating Agencies.

SECTION 12. Amendments. This Agreement may be amended from time to time by the
Issuer, the Administrator and the Indenture Trustee, without the consent of any
of the Noteholders or the Certificateholders, to cure any ambiguity, to correct
or supplement any provision herein that may be inconsistent with any other
provision herein or for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement which will not
be inconsistent with other provisions of this Agreement; provided, however, that
no such amendment may materially adversely affect the interests of any
Noteholder or any Certificateholder. This Agreement may also be amended from
time to time by the Issuer, the Administrator and the Indenture Trustee, with
the consent of the Holders of Notes

 

11



--------------------------------------------------------------------------------

evidencing not less than 51% of the Note Balance of the Controlling Class or, if
the Notes have been paid in full, the Holders of Certificates evidencing not
less than 51% of the aggregate Certificate Percentage Interest, for the purpose
of adding any provisions to, or changing in any manner or eliminating any of the
provisions of, this Agreement or modifying in any manner the rights of the
Noteholders or the Certificateholders; provided, however, that no such amendment
may:

(i) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, collections of payments on or in respect of the Receivables or
distributions that are required to be made for the benefit of the Noteholders or
the Certificateholders without the consent of all Noteholders and
Certificateholders adversely affected by such amendment; or

(ii) reduce the percentage of the Note Balance or the percentage of the
aggregate Certificate Percentage Interest the consent of the Holders of which is
required for any amendment to this Agreement without the consent of all the
Noteholders and Certificateholders adversely affected by such amendment.

An amendment to this Agreement shall be deemed not to materially adversely
affect the interests of any Noteholder or Certificateholder if the Person
requesting such amendment obtains and delivers to the Owner Trustee and the
Indenture Trustee an Opinion of Counsel to that effect or the Rating Agency
Condition is satisfied. Notwithstanding the foregoing, the Administrator may not
amend this Agreement without the consent of the Depositor, which consent shall
not be unreasonably withheld. Any amendment to this Agreement that affects the
Owner Trustee’s rights, duties, liabilities or immunities under this Agreement,
if any, shall require the prior written consent of the Owner Trustee, which
consent shall not be unreasonably withheld. Promptly after the execution of any
such amendment, the Administrator shall furnish a copy of such amendment to the
Owner Trustee, the Indenture Trustee and the Rating Agencies.

SECTION 13. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Owner Trustee and the Rating Agency Condition has been
satisfied with respect to such assignment. An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder. Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided, however, that such successor
organization executes and delivers to the Issuer, the Owner Trustee and the
Indenture Trustee an agreement in which such corporation or other organization
agrees to be bound hereunder by the terms of such assignment in the same manner
as the Administrator is bound hereunder. Subject to the foregoing, this
Agreement shall bind any successors or assigns of the parties hereto.

SECTION 14. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES UNDER THIS

 

12



--------------------------------------------------------------------------------

AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAWS PROVISIONS THEREOF WHICH MAY REQUIRE THE APPLICATION OF
THE LAWS OF ANY OTHER JURISDICTION (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

SECTION 15. Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute but one and the
same instrument.

SECTION 16. Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

SECTION 17. Not Applicable to CarMax Business Services, LLC in Other Capacities.
Nothing in this Agreement shall affect any obligation CarMax Business Services,
LLC may have in any other capacity.

SECTION 18. Limitation of Liability of Owner Trustee and Indenture Trustee.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by the Owner Trustee not in its individual capacity but
solely in its capacity as Owner Trustee of the Issuer, and in no event shall the
Owner Trustee in its individual capacity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer. For all purposes of this Agreement, in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles VI, VII and VIII of the Trust Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by the Indenture Trustee not in its individual capacity
but solely as Indenture Trustee, and in no event shall the Indenture Trustee in
its individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

SECTION 19. Third-Party Beneficiary. The Owner Trustee is a third-party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

SECTION 20. Successor Servicer and Administrator. The Administrator shall
undertake, as promptly as possible after the giving of notice of termination to
the Servicer of the Servicer’s rights and powers pursuant to Section 8.1 of the
Sale and Servicing Agreement, to enforce the provisions of such Section 8.1 or
Section 8.2 of the Sale and Servicing Agreement, as applicable, with respect to
the appointment of a successor Servicer. Such successor Servicer shall, upon
compliance with the last sentence of Section 8.2(a) of the Sale and Servicing
Agreement, become the successor Administrator hereunder; provided, however, that
if the

 

13



--------------------------------------------------------------------------------

Indenture Trustee shall become such successor Administrator, the Indenture
Trustee shall not be required to perform any obligations or duties or conduct
any activities as successor Administrator that would be prohibited by law and
not within the banking and trust powers of the Indenture Trustee; and, provided
further, that the Indenture Trustee as successor Administrator shall not assume
any of the obligations specified in Section 2(a)(ii). In such event, the
Indenture Trustee may appoint a sub-administrator to perform such obligations
and duties. Any transfer of servicing pursuant to Section 8.2 of the Sale and
Servicing Agreement and related succession as Administrator hereunder shall not
constitute an assumption by the related successor Administrator of any liability
of the related outgoing Administrator arising out of any breach by such outgoing
Administrator of such outgoing Administrator’s duties hereunder prior to such
transfer.

SECTION 21. Nonpetition Covenants.

(a) Notwithstanding any prior termination of this Agreement, the Depositor, the
Administrator, the Owner Trustee and the Indenture Trustee shall not at any time
acquiesce, petition or otherwise invoke, or cooperate with or encourage others
to acquiesce, petition or otherwise invoke, or cause the Issuer to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer.

(b) Notwithstanding any prior termination of this Agreement, the Issuer, the
Administrator, the Owner Trustee and the Indenture Trustee shall not at any time
acquiesce, petition or otherwise invoke, or cooperate with or encourage others
to acquiesce, petition or otherwise invoke, or cause the Depositor to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Depositor under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Depositor or
any substantial part of its property, or ordering the winding up or liquidation
of the affairs of the Depositor.

SECTION 22. Regulation AB. The Administrator shall cooperate in good faith with
the Issuer, the Indenture Trustee and the Depositor to ensure compliance by the
Depositor with the provisions of Subpart 229.1100 – Asset-Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be
amended, clarified or interpreted from time to time by the Commission or its
staff, and related rules and regulations of the Commission (“Regulation AB”).
The Administrator acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel or otherwise. The
Administrator shall deliver to the Depositor (including any of its assignees or
designees) upon request any and all reports, statements, certifications, records
and other information necessary in the good faith determination of the Depositor
to permit the Depositor to comply with the provisions of Regulation AB, together
with such disclosures relating to the Administrator and the Receivables, or the
performance of the Administrator’s duties pursuant to this Agreement, reasonably
believed by the Depositor to be necessary in order

 

14



--------------------------------------------------------------------------------

to effect such compliance. Neither the Issuer, the Indenture Trustee nor the
Depositor shall request information or disclosures pursuant to this Section 22
other than in good faith, or for purposes other than compliance with the
Securities Act of 1933, as amended (the “Securities Act”), the Exchange Act or
the rules and regulations of the Commission under the Securities Act or the
Exchange Act.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, thereunto duly authorized, all as of the
day and year first above written.

 

CARMAX AUTO OWNER TRUST 2015-3

By: U.S. BANK TRUST NATIONAL ASSOCIATION,

not in its individual capacity but solely as Owner Trustee

By:  

/s/ Christopher J. Nuxoll

Name:   Christopher J. Nuxoll Title:   Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Indenture Trustee

By:  

/s/ Tara H. Anderson

Name:   Tara H. Anderson Title:   Vice President

CARMAX BUSINESS SERVICES, LLC,

as Administrator

By:  

/s/ Andrew J. McMonigle

Name:   Andrew J. McMonigle Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

POWER OF ATTORNEY

 

STATE OF                        )                        ) COUNTY OF   
                    )

KNOW ALL MEN BY THESE PRESENTS, that U.S. BANK TRUST NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity but solely as owner
trustee (the “Owner Trustee”) for CARMAX AUTO OWNER TRUST 2015-3, a Delaware
statutory trust (the “Issuer”), does hereby make, constitute and appoint CARMAX
BUSINESS SERVICES, LLC, a Delaware limited liability company (the
“Administrator”), as administrator under the Administration Agreement dated as
of August 1, 2015 (the “Administration Agreement”), among the Issuer, the
Administrator and Wells Fargo Bank, National Association, a national banking
association, as Indenture Trustee, as the same may be amended from time to time,
and its agents and attorneys, as attorneys-in-fact to execute on behalf of the
Owner Trustee or the Issuer all such documents, reports, filings, instruments,
certificates and opinions as the Owner Trustee or the Issuer is obligated to
prepare, file or deliver pursuant to the Related Agreements or pursuant to
Section 5.5(i), (ii), (iii) or (iv) of the Trust Agreement, including, without
limitation, to appear for and represent the Owner Trustee and the Issuer in
connection with the preparation, filing and audit of federal, state and local
tax returns pertaining to the Issuer, and with full power to perform any and all
acts associated with such returns and audits that the Owner Trustee could
perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restrictions on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit and settlements. All powers of attorney for this purpose
heretofore filed or executed by the Owner Trustee are hereby revoked. All
capitalized terms used but not defined in this power of attorney shall have the
respective meanings set forth in the Administration Agreement.

 

Ex. A-1



--------------------------------------------------------------------------------

EXECUTED this      day of August 2015.

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

not in its individual capacity but solely as Owner Trustee

By:  

 

  Name:   Title:

 

STATE OF                        )                           )    ss. : COUNTY OF
                       )   

BEFORE ME, the undersigned authority, a Notary Public in and for said county and
state, on this day personally appeared                                         ,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument, and acknowledged to me that the same was the act of U.S.
BANK TRUST NATIONAL ASSOCIATION, a national banking association, and that said
person executed the same for the purpose and consideration therein expressed,
and in the capacities therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this      day of August 2015.

 

   

 

    Notary Public in and for the State of  

 

[SEAL]       My commission expires:                          

 

Ex. A-2